DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al. (WO 2015-108150).  For simplicity, the US equivalent (US 20190153214) will be used for citations 
Regarding claims 1-6, Suzuki et al. disclose “a block copolymer (abstract) for a photosensitive printing plate material, the block copolymer comprising at least two polymer blocks each having an aromatic vinyl monomer as a main constituent; and at least one polymer block having a conjugated diene monomer as a main constituent and having an aromatic vinyl monomer randomly inserted therein (abstract), wherein an amount of the aromatic vinyl monomer introduced in the polymer block having a conjugated diene block as a main constituent is 25% to 50% by weight of the content of all aromatic vinyl monomers to be bonded .
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Suzuki et al. do not teach that the aromatic vinyl monomer be randomly inserted in the at least one polymer block having a conjugated diene monomer as a main constituent is not persuasive.  Paragraph 346 clearly includes a randomizing agent TMEDA, and paragraph 348 clearly shows that styrene and butadiene are introduced simultaneously for 10 minutes (and then butadiene introduced for a further 10 minutes).  Thus, since TMEDA is present, and butadiene and styrene are introduced simultaneously, the aromatic vinyl monomer will be introduced randomly.
Applicant’s argument that the polymer of Suzuki et al. is hydrogenated is not persuasive.  The polymer obtained in paragraph 349 is not hydrogenated.
Applicant’s argument that the method of claim 4 requires that a conjugated diene and an aromatic vinyl monomer are introduced twice or more is not persuasive, as the claims do not require such a limitation.  Claim 4 requires merely that, in the step of forming a polymer block having a conjugated diene monomer as a main constituent, an aromatic vinyl monomer is introduced in sequence or continuously in addition to the conjugated diene monomer to [carry] out copolymerization.  Suzuki et al. clearly show that styrene and butadiene are added simultaneously and continuously for 10 minutes (paragraph 348).  Thus, the limitation of claim 4 is met.  
Therefore, Applicant’s argument that the method of Suzuki et al. is different than that claimed is not persuasive.  As a consequence, Applicant’s argument that there is no reason to believe that the polymer of Suzuki et al. would have the recited properties is also not persuasive. 
Applicant’s argument that the polymers are different because of their different uses is not persuasive.  The method of Suzuki et al. is identical to that claimed, as set forth in the rejection and supported by the discussion above.  It has been held that when the claimed and prior art inventions are at least substantially identical, or are made by at least substantially identical processes, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the method of Suzuki et al. is at least substantially identical to the claimed process as instantly recited, any properties are presumed inherent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOSHUA D ZIMMERMAN/           Primary Examiner, Art Unit 2853